Citation Nr: 1701478	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  07-38 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation for a lumbar spine disorder, rated as 20 percent disabling prior to September 18, 2014, and 40 percent thereafter. 

2. Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1995 to August 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A March 2015 rating decision increased the Veteran's rating for degenerative joint disease at the L5-S1 junction with chronic lumbar back pain from 20 percent to 40 percent effective September 18, 2014.

The Board remanded the claim in July 2011 and September 2015 for further development and issuance of a Supplement Statement of the Case respectively.


FINDINGS OF FACT

1.  Prior to September 18, 2014 the Veteran's lumbar spine disability manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 60 degrees.   

2.  From September 18, 2014, the Veteran's low back disability manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 30 degrees.   

3.  In a December 2015 written statement, the Veteran stated that he was withdrawing his appeal of the issue of entitlement to a total disability rating based on individual unemployability; there is no question of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1. Prior to September 18, 2014, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).


2. From September 18, 2014, the criteria for a disability rating in excess of 40 percent for a lumbar spine have not been met.  38 U.S.C.A. § 1155 (2014); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).

3.  Concerning the issue of entitlement to a total disability rating based on individual unemployability, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist 

The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016) set forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

With respect to the Veteran's claim of entitlement to a total disability rating based on individual unemployability, given his expression of intent to withdraw his appeal in that matter, further discussion of the impact of VA's duties to notify and assist is not necessary.  As to the Veteran's increased rating claim for a lumbar spine disability, a December 2006 letter provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, reports of VA examinations, VA treatment records, vocation rehabilitation records, private treatment records, and the Veteran's own lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in January 2007 and March 2015.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

In July 2011, the Board remanded the Veteran's claims for procurement of vocational rehabilitation records and for new VA spine examination. Vocational rehabilitation records were associated with the record in October 2015.  Furthermore, the RO also scheduled the Veteran for an examination in December 2011, but the Veteran failed to appear.  The record does not show that the Veteran received notice of the examination.  However, the Veteran was afforded a new VA spine examination in March 2015.  In September 2015, the Board remanded the claim for issuance of a supplemental statement of the case (SSOC).  An SSOC was issued in May 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Increased Rating for Lumbar Spine Disability

The Veteran asserts that his lumbar spine disability was more disabling than reflected by his 20 percent rating prior to September 18, 2014 and his 40 percent rating thereafter.  

Prior to September 18, 2014

The Veteran was afforded a VA spine examination in January 2007.  During the examination he complained of chronic tightness in the low back, constant dull aching and increased pain with any lifting.  He reported increased pain to the back with sitting for about 10 minutes with radiation to the lower extremities all the way to the foot.  He reported that his pain improves with changing of position.  He also reported that his pain is better with standing and worsens throughout the day.  He described his pain as constant and progressive.  

The examiner indicated that the Veteran's gait showed some stiffness but was strong and steady.  The Veteran did not require assistive devices.  The Veteran reported flare-ups about once a week due to lifting, bending or twisting.  He reported that flare-ups last about 24 hours and require him to be careful and slow his activities.  The Veteran reported no incapacitation.  

A visual inspection of the back showed adequate alignment.  The Veteran complained of tenderness and pain particularly on palpation to the lower LS spine area, worse into the vertebral bodies, less into the paravertebral areas.  The Veteran also complained of radiation of pain upon palpation, particularly to the L5-S1 aspect, positive for sciatica.  No spasms were palpable.

On active weight bearing range of motion the Veteran showed forward flexion to 60 degrees with complaints of pain, facial grimacing and guarding; backward extension 20 degrees; left and right lateral flexion to 20 degrees; left and right rotation to 25 degrees.  The Veteran's combined range of motion for the thoracolumbar spine was 170 degrees.  

Straight leg raises with active motion was to 60 degrees in the right and to 45 degrees in the left with complaints of pain at the end of the range of motion.  The Veteran performed 5 repetitions of forward flexion with no change in range of motion noted.  The Veteran did complain of increased pain, and some increased facial grimacing and guarding were noted.  

Here, the preponderance of the evidence shows that prior to September 18, 2014, the symptoms of the Veteran's lumbar spine disability more clearly approximate the criteria for a 20 percent rating.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  During the examination the Veteran showed forward flexion to 60 degrees, extension to 20 degrees, lateral flexion to the left and right of 20 degrees and rotation left and right of 25 degrees for a combined range of motion of 170 degrees.  Flexion limited to 60 degrees supports a 20 percent evaluation, and no more.  
 
The Board has considered whether a 40 percent rating is warranted prior to September 18, 2014 for the Veteran's lumbar spine disability.  However, the evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Thus, a rating in excess of 20 percent is not warranted on a schedular basis. 


After September 18, 2014

During a March 2015 VA examination the Veteran reported flare-ups.  Specifically, he reported that he works as an OTR trucker and states that any extended sitting would cause pain in the lower back.  The Veteran's range of motion was as follows: forward flexion to 30 degrees, extension to 20 degrees, and right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees and left lateral rotation to 20 degrees.  The Veteran's combined range of motion for the thoracolumbar spine was 120 degrees.

There was no additional loss of function or range of motion with repetitive testing.  The Veteran showed localized tenderness, with muscle guarding or muscle spasm of the thoracolumbar spine.  The muscle spasms and localized tenderness resulted in abnormal gait or abnormal spinal contour, but the Veteran's guarding did not produce these.  There was also evidence of pain.  The pain was noted across the lower back and with standing.  The Veteran showed difficulty going from prone (lying flat) to sitting position and difficulty taking off and putting on shoes.

Muscle strength testing showed normal (5/5) strength in right and left hip flexion, right and left knee extension, right and left ankle plantar flexion, right and left ankle dorsiflexion, and right and left great toe extension.  There was no ankylosis of the spine and no intervertebral disc syndrome and episodes requiring bed rest.

As above, the rating schedule provides for a 40 percent rating with forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  During the examination, the Veteran showed forward flexion of 30 degrees, which supports the 40 percent rating assigned.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  However, medical testing was negative for ankylosis.   

The Board also finds that the principles in Correia are satisfied.  The January 2007 and March 2015 VA examination reports show active range of motion on weight-bearing.  It is reasonable that weight bearing range of motion as reflected on examination would be worse or more difficult than in non-weight bearing.  In addition, active range of motion, i.e. the Veteran moving the joint, would likewise reflect a more limited range than what an examiner could force on passive testing.  Thus, any failure to measure non weight bearing and passive motion is harmless. 

As the record indicates that the Veteran is service connected for intervertebral disc syndrome (IVDS), the Board has also considered whether a higher evaluation would be warranted under the Formula for Rating IVDS.  However, the medical evidence indicates that the Veteran does not have incapacitating episodes as a result of his IVDS.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's lumbar spine disability are fully contemplated by the schedular rating criteria.  The Veteran reported pain, decreased range of motion and trouble sitting for long periods.   Notably, the Veteran's radiculopathy secondary to his lumbar spine disability has been adjudicated separately and separate ratings were assigned pursuant to DC 5243.  See March 2015 Rating Decision.  As the Veteran has not presented symptoms outside the rating criteria, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, 762 F.3d at 1365-66.  In the instant case there is no indication that the combined rating is inadequate or does not contemplate the current level of disability.
Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Total Disability Based on Individual Unemployability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

In a December 2015 written statement, the Veteran withdrew his appeal concerning the issue of entitlement to a total disability rating based on individual unemployability.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal issue of entitlement to a total disability rating based on individual unemployability, is dismissed.

Entitlement to an increased evaluation for a lumbar spine disorder, rated as 20 percent disabling prior to September 18, 2014, and 40 percent thereafter is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


